Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the file.
2.	Claims 1-8 are presented for examination.
Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4 and 6-8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Choi US Pub. No. 20180366483 (IDS) or its Patent No. 10418372.
	As per claims 1 and 7,  Figs. 2 and 4 of Choi are directed to a method of manufacturing a semiconductor memory device (1120, Fig. 11), the method comprising: forming a sacrificial source layer (S3, or 105, Fig. 4, par. 71) on a source layer (SS); forming a first select gate layer (SSL) on the sacrificial source layer; alternately stacking a sacrificial layer (CP1) and an interlayer insulating layer (ILD)  on the first select gate layer; forming a hole (H, par. 51) in which an insulating structure (141) covers a surface within the hole, wherein the hole penetrates the interlayer insulating layer, the sacrificial layer, the first select gate layer, and the sacrificial source layer, and extends into the source layer (par. 50, Fig. 2); sequentially stacking a data storage layer (133, par. 84) and a tunnel insulating layer (135, par. 84), on the insulating structure; forming a channel structure on the tunnel insulating layer by filling the hole with the channel structure (141, 142, CH, par. 51, Fig. 4); removing the sacrificial source layer (par. 104, Fig. 6); and expanding the insulating structure by selectively oxidizing the first select gate layer from a bottom surface of the first select gate layer (Fig. 6E).
	As per claim 2, Figs. 6B and 6C of Cho disclose further comprising: before forming the sacrificial source layer, forming a first protective layer (103, Fig. 6B) on the source layer; before forming the first select gate layer, forming a second protective layer (107, Fig. 6B) on the sacrificial source layer; and after removing the sacrificial source layer, removing the second protective layer (Fig. 6C); wherein the first protective layer is oxidized while the first select gate layer is selectively oxidized (Fig. 6C).
	As per claims 3-4, Figs. 6D-6E of Cho disclose further comprising: before selectively oxidizing the first select gate layer, etching the insulating structure to expose the data storage layer between the source layer and the first select gate layer (Fig. 6D); after selectively oxidizing the first select gate layer, sequentially etching the data storage layer and the tunnel insulating layer to expose a sidewall of the channel structure between the source layer and the first select gate layer (6E); and forming a source-channel contact layer (SI, Fig. 6E) on an exposed sidewall of the channel structure and the insulating structure.
	As per claim 6, paragraph 42 of Choi discloses  further comprising replacing the sacrificial layer with a conductive material (CP1, Fig. 2).
	As per claim 7, the rejection of claim 7 is the same rejection of claims 1-4 above.
	As per claim 8, paragraph 58 or 59 of Choi discloses  wherein a portion of the first select gate layer overlapping with the sacrificial layer is oxidized through the oxidation process.
	Allowable Subject matter
7.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:
Claims include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having wherein the selectively oxidizing of the first select gate layer is controlled such that an oxide thickness of the first select gate layer is greater than that of the tunnel insulating layer.
and a combination of other limitations thereof as recited in claim.
in combination with the other limitations thereof as recited in the claim.
9.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827